FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       March 3, 2021

                                    No. 04-19-00743-CV

                                   John David HODGES,
                                         Appellant

                                             v.

                                     Isabel HODGES,
                                         Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-18089
                       Honorable Mary Lou Alvarez, Judge Presiding


                                      ORDER
       The Appellant's Motion for Extension of Time to File Brief is GRANTED. Time is
extended to April 13, 2021. No further extensions absent extraordinary circumstances.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court